On Application for Rehearing
PER CURIAM.
*384In an application for a rehearing, counsel for plaintiff directs our attention to an error in our original opinion in which we ordered the judgment of the trial court reinstated and made final.
The amount of the trial court’s judgment in favor of plaintiff was inadvertently referred to as $7,500, whereas in actuality the said judgment awarded the sum of $8,179.-50, together with five per centum (5%) per annum interest on said amount from judicial demand until paid. 'Counsel are correct in their observations. However, this inadvertence does not in any manner detract from the correctness of the decision.
Our original decree should accordingly read that the judgment of the Court of Appeal, Second Circuit, is reversed and annulled and set aside; and it is now ordered, adjudged and decreed that the judgment of the Twenty-eighth Judicial District Court, Parish of Caldwell, in favor of the plaintiff, Fred Anette Ainsworth, and against the defendants, Henry & Hall, a partnership, its individual members, Reginald T. Henry and Melvin Hall, Jr., and their insurance carrier, Aetna Casualty & Surety Company, Dan Guin and George E. McCart, in solido, is affirmed and reinstated, and accordingly plaintiff is awarded damages against said defendants in the sum of $8,-179.50, together with five per centum (5%) per annum, interest on said amount from judicial demand until paid, and of which amount the sum of $3,170 is directed to be 'paid by plaintiff to New Amsterdam Casualty Company, intervenor, with all costs to be paid by the defendants.
The application of defendants for a rehearing is denied.